DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 1-20 filed on 05/05/2020 are pending and being examined. Claims 1, 12, and 20 are independent form.

Priority
3.	This application is a CIP of 16/544,940 filed on 08/20/2019. This application is a CIP of 16/542,327 filed on 08/16/2019, now PAT 10748038. This application has PRO 62/843,496 filed on 05/05/2019. 16/544,940 has PRO 62/827,112 filed on 03/31/2019.
16/542,327 has PRO 62/827,112 filed on 03/31/2019. 16/544,940 has PRO 62/750,822 filed on 10/26/2018, now ABN.

Duplicate Claims
4.	Applicant is advised that should claims 12 and 20 be found allowable, claims 12 and 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).


Allowable Subject Matter
5.       Claims 1-11 and 13-19 are allowed. Claims 12 and 20 would be allowable if they overcome the objections under 37 CFR 1.75 as set forth above.

6. 	   The following is a statement of reasons for the indication of allowable subject matter: the subject matter recited in the Independent claims is not found over the prior art of record.

Regarding claim 1, the claim recites the limitations of: receiving sensed information that was sensed during driving sessions of vehicles; wherein the sensed information comprises visual information regarding multiple objects; determining, by applying an unsupervised learning process on the sensed information, driving scenario building blocks and occurrence information regarding an occurrence of the driving scenario building blocks; and generating the simulation scenario based on a selected set of driving scenario building blocks and on physical guidelines, wherein the generating comprises selecting, out of the driving scenario building blocks, the selected set of driving scenario building blocks; wherein the generating is responsive to at least a part of the occurrence information and to at least one simulation scenario limitation. The combination of these features as cited in the claim are neither disclosed nor suggested by the prior art of record.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Heit et al, US 20190155291, discloses an autonomously operating vehicle can be simulated in each of one or more scenarios for each of the one or more scenario parameters, each scenario including the determined one or more scenario parameters, wherein at least one of the one or more scenario parameters for each scenario is different from scenario parameters simulated in other scenarios. For each simulated scenario, the one or more performance metrics associated with the simulated scenario can be determined.
	Lee et al, US 20190147582, disclose systems and method for generating photorealistic images include training a generative adversarial network (GAN) model by jointly learning a first generator, a first discriminator, and a set of predictors through an iterative process of optimizing a minimax objective.
	Hoemann et al, “Learning Long-Term Situation Prediction for Automated Driving”, IEEE, 2017.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376.  The examiner can normally be reached on 8:30am--5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information Regarding claim the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        9/14/2021